     Case 5:19-cv-02104-MHH-HNJ Document 18 Filed 06/24/21 Page 1 of 2                   FILED
                                                                                2021 Jun-24 AM 11:06
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

RAY BLAND OLIVER                      )
AIS #146296,                          )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )      CASE NO.
                                      )      5:19-CV-02104-MHH-HNJ
                                      )
OFFICER COREY O. FOX,                 )
                                      )
      Defendant.                      )

            MOTION TO SUBSTITUTE COUNSEL OF RECORD

      COMES NOW Assistant Attorney General Sara M. (Peggy) Rossmanith, and

respectfully asks this Court’s permission to substitute her as counsel of record for

the Defendant, Officer Corey O. Fox, and, as grounds, states as follows:

      The Defendant’s current attorney of record, Neva C. Conway, is no longer

employed by the State of Alabama Attorney General’s Office.

                                      Respectfully submitted,

                                      STEVE MARSHALL
                                      Attorney General

                                      /s/ Peggy M. Rossmanith
                                      SARA M. (PEGGY) ROSSMANITH
                                      Assistant Attorney General
     Case 5:19-cv-02104-MHH-HNJ Document 18 Filed 06/24/21 Page 2 of 2




ADDRESS OF COUNSEL
Office of the Attorney General
501 Washington Avenue
Montgomery, AL 36130
(334) 242-7300 (T)
(334) 353-8400 (F)
Sara.rossmanith@Alabamaag.gov


                          CERTIFICATE OF SERVICE

      I hereby certify that I have on June 24, 2021, electronically filed the foregoing

with the Clerk of Court by using the Court’s CM/ECF electronic filing system and

that I have further served a copy on the Plaintiff, by placing same in the United States

Mail, postage prepaid, and properly addressed as follows:

      Ray Bland Oliver
      AIS #146296
      St. Clair Correctional Facility
      1000 St Clair Road
      Springville, Alabama 35146-9790


                                        /s/ Peggy M. Rossmanith
                                        SARA M. (PEGGY) ROSSMANITH
                                        Assistant Attorney General




                                           2
